IN THE SUPREME COURT OF NORTH CAROLINA
                                    No. 420A16

                             Filed 22 December 2017

IN THE MATTER OF: G.T.



      Appeal pursuant to N.C.G.S. § 7A-30(2) from the decision of a divided panel of

the Court of Appeals, ___ N.C. App. ___, 791 S.E.2d 274 (2016), affirming an

adjudication order entered on 3 February 2016, and reversing in part a dispositional

order entered on 26 February 2016, both by Judge Ward D. Scott in District Court,

Buncombe County. Heard in the Supreme Court on 11 December 2017.


      Matthew J. Putnam for petitioner-appellant Buncombe County Department of
      Social Services.

      Michael N. Tousey for appellant Guardian ad Litem.

      Joyce L. Terres, Assistant Appellate Defender, for respondent-appellee mother.


      PER CURIAM.


      AFFIRMED.